United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-11245
                          Summary Calendar



GREGG WILLIAM PAULSON, Sergeant,

                                     Petitioner-Appellant,

versus

B.B. BELL, Lieutenant General or
Successor, United States Army,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:03-CV-135-C
                      --------------------

Before REAVLEY, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gregg William Paulson, Texas prisoner # 825838 appeals

the dismissal as frivolous of his 28 U.S.C. § 2241 petition,

challenging his state custody on the ground that he is a prisoner

of war and is being denied his rights under the Geneva

Convention.    This court must examine the basis of its

jurisdiction on its own motion if necessary.    Mosley v. Cozby,

813 F.2d 659, 660 (5th Cir. 1987).    A timely notice of appeal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-11245
                                -2-

is a prerequisite for the exercise of jurisdiction by this court.

United States v. Carr, 979 F.2d 51, 55 (5th Cir. 1992).    Federal

Rule of Appellate Procedure 4(a)(1)(A) requires that the notice

of appeal in a civil action be filed within 30 days of entry of

the judgment or order from which appeal is taken.

     Paulson did not file his notice of appeal within 30 days of

the entry of the district court’s July 17, 2003, dismissal order.

Instead, his notice of appeal was filed in excess of four months

later, on November 19, 2003, at the earliest.    The November 19

notice of appeal was timely as to the district court’s denial of

Paulson’s postjudgment “Motion for a Full and Fair Hearing To

Determine Facts in Dispute” only.   However, Paulson briefs no

argument regarding the denial of that motion, devoting his brief

instead to the merits of his case and to the propriety of the

district court’s dismissal of his petition.     By failing to brief

any argument regarding the denial of his motion for a full and

fair hearing, Paulson has abandoned the sole available ground for

appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993); see also FED. R. APP. P. 4(a)(1)(A).   The appeal is

therefore DISMISSED.